This case is before us upon a moulded record. The respondent, who had received compensation payments under the statute (N.J.S.A. 34:15-1, et seq.) was placed on the so-called one per cent. fund more than two years after the last compensation payment had been made. After the decision in Ruffin v.Albright, 121 N.J.L. 424; affirmed, 124 Id. 499, he was deprived of such benefits. This we deem improper, since N.J.S.A. 34:15-95 preserved such rights to those who hadreceived benefits from the fund. Since it was well within the legislative powers to direct the distribution of the fund those designated must receive the benefits even though the initial payment may have been improper. The legislative command is as to those who had received benefits.
The case will be remanded to the Supreme Court to the end that a peremptory writ of mandamus issue.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — None.